HowBnn, J.
This is a suit to eject a tenant'from leased premises.
The defendant and appellant contends that the case was improperly fixed for trial, inasmuch as, at the date of filing the transcript of appeal, on 3d February, 1866, the law required the Supreme Court to take up all cases in the order in which they are filed; and the act approved March 10th, 1866, authorizing suits for the ejectmént of tenants to be tried by preference, cannot operate retrospectively, so as to, affect the trial of this case.
We do not understand the rule, thus invoked, to be applicable to this latter statute, which, prescribing in what order of time causes are to be tried, is merely remedial, and must apply to all cases that were not tried at the date of its promulgation.
In the case of Baldwin v. Bennett, 6 B. 309, it was said : “ Whatever relates to the manner of conducting and trying a suit (litis ordinatio) is always within the control of the Legislature, who can, at any time, make any change or modification they may think conducive to the public good and a proper administration of justice in our Courts.”
On the.merits, we see no reason for disturbing the judgment of the lower Court.
The defendant had the right, by the lease, to renew for two years from its termination, provided he gave plaintiff thirty days’ notice of his intention to renew.
Such notice is not proven, though alleged; and, at the institution of the suit, the lease had expired, and notice to vacate duly served. The fact *398that plaintiff was aware that defendant had made improvements or changes necessary for his business, and had sub-leased a part of the premises for a term beyond his own lease, does not amount to the notice contemplated by the contract.
Judgment affirmed, with costs.